DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
 	Claims 1, 4-7, 10-13 and 16-19 are presently amended. 
Claims 21-23 are newly added.
Claims 2-3, 8-9 and 14-15 are canceled.
Claims 1, 4-7, 10-13 and 16-23 are currently pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 3/10/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below. 

35 USC § 103 Rejections 
First, Applicant argues that, “During the interview, the Examiner indicated that the cited art does not disclose the proposed amendment but that further search and consideration would be needed. In response, the Applicant has amended the pending claims in accordance with the proposal discussed in the interview” [Arguments, page 10].
In response, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10-13 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Balwani, U.S. Publication No. 2016/0253464 [hereinafter Balwani], in view of  Larsen et al., U.S. Publication No. 2006/0161468 [hereinafter Larsen] and in further view of Goldstein et al., U.S. Publication No. 2013/0046788 [hereinafter Goldstein].

Regarding claim 1, Balwani discloses a scheduling system for dynamic block appointment orchestration and display, the scheduling system comprising: processors (Balwani, ¶ 37, software code may be implemented using one or more processors (discloses processors), which may be distributed between one or more computing devices); 
and a memory storing instructions that, when executed by at least one processor among the processors, cause the scheduling system to perform operations comprising, at least: generating a time schedule that includes unrestricted user-selectable time slots for display, in user interface of a first device associated with a first user (Id., ¶ 103, primary server 110 may contain, for example, a processor 111, a memory unit 112 (discloses memory), and a data storage unit 113… a processor 111 may carry out instructions stored in a tangible computer readable medium), (Id., ¶ 111, a user device (discloses first device) may contain one or more user interfaces (discloses user interfaces)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (discloses unrestricted time slots) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 17, and the method may further comprise displaying (discloses display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center); 
receiving, via the user interface, a selection a first unrestricted user-selectable time slot displayed in the time schedule (Id., ¶ 68, a software application may be configured to obtain (discloses receiving) location data from an external data source 140 configured to obtain location data), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (discloses user selection of time slot)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (discloses unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
creating a first booking associated with a first service provider in the time schedule based on the first unrestricted user-selectable time slot (Id., ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (discloses selected time slot)), (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment (discloses booking associated with a service provider) for a service, or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (figure 7C depicts a booking associated with a selected time slot)); 

    PNG
    media_image1.png
    455
    245
    media_image1.png
    Greyscale

Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Balwani and Larsen discloses …assigning a restricted status to the first booking.
First, Balwani discloses a first booking (Balwani, ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment).
Further, Larsen discloses assigning a restricted status (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (discloses a restricted status)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have assigned a restricted status as discussed to the first booking as disclosed by Balwani. As demonstrated in Larsen, it is within the capabilities of one of ordinary skill in the art to assign a restricted status to a time slot such as the first booking of Balwani with the predicted result of preventing a booked timeslot from being double booked, thereby increasing the accuracy and utility of scheduling systems such as the appointment scheduling and check-in system of Balwani.
Balwani further discloses …causing display, in a second user interface of a second device, of a first view of the time schedule, the first view of the time schedule comprising the second unrestricted user-selectable time slot and a third unrestricted user-selectable time slot, wherein each of the second unrestricted user-selectable time slot and the third unrestricted user- selectable time slot is associated with a first service provided by the first service provider, and wherein the third unrestricted user-selectable… in the second user interface… when the second unrestricted user-selectable time slot and the third unrestricted user-selectable time slot are displayed in the second user interface (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G). A patient may access different appointment times by, for example, scrolling through a listing of available times or entering a desired time and being provided with appointment times at or near the desired time), (Id., Fig. 7G, Figure depicts unrestricted user-selectable time slots, visually distinguishable by the start time displayed on each time slot)

    PNG
    media_image2.png
    431
    226
    media_image2.png
    Greyscale

 (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment for a service (discloses service associated with a service provider), or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 137, after or simultaneous (discloses contemporaneously) with a notification that a patient is inside or close to health service center, a patient may also be given the option of performing one or more steps relating to his or her appointment, such as checking in for an appointment (FIG. 10B)), (Id., Figures 10C-10D, figures show elements for “Check In and “Checked In”), (Id., ¶ 111, a user device may contain one or more user interfaces (discloses user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (discloses user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots displayed in the user interface)), (Id. ¶ 87, "historical data" may be collected at any relevant time period (discloses unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (discloses network)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (discloses restricted booking), or on both a walk-in and an appointment basis);
 receiving a selection… by a second user of the second unrestricted user- selectable time slot (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses time schedule including unrestricted user-selectable time slots)), (Id., ¶ 113, A WWW-based interface may be provided, for example, at a specific URL (e.g. a web page), which users (discloses multiple users) may access via the network through a user device), (Id., ¶ 87, "historical data" may be collected at any relevant time period prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 55, Although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (discloses user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 111, a user device may contain one or more user interfaces (discloses user interfaces)), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (discloses network)); 
receiving, via the second user interface, a request to transition to a second view of the time schedule… (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C). In embodiments, a patient may access an “Appointments” module of the application, which may contain a listing of the patient's upcoming appointments. In embodiments, a patient may click on a “+” or other feature in an action bar on a page, in order to select a location for an appointment);
and responsive to receiving the selection, creating a second booking in the time schedule based on the second unrestricted user- selectable time slot, wherein the first booking and the second booking correspond to the single contiguous period of time (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time (discloses creating a second booking)), (Id., ¶ 2, facilities which offer services to customers on an appointment basis may encounter inefficiencies when a customer fails to arrive for his or her appointment at a scheduled time. The customer may, for example, arrive late and interfere with later-scheduled appointments for other patients (discloses first and second bookings for separate users relative to a single contiguous period of time), or the customer may, for example, not arrive at all, resulting in wasted resources by the facility), (Id., ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (discloses selected time slot)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses time schedule including and user-selectable time slots)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time (discloses single contiguous period of time)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis, or on both a walk-in and an appointment basis), (Id., ¶ 107, In embodiments, a caching server 120 may be located in a particular geographic area, and may be configured to respond to data requests from users (discloses first/second users) the same or related geographic areas. For example, a first caching server 120 could be provided in North Carolina to respond to requests based in the eastern United States, a second caching server 120 could be provided in Texas to respond to requests based in the central United States, and a third caching server 120 could be provided in California to respond to requests based in the central United States), (Id., ¶ 101, In embodiments, a health service center computer system may contain components which are stored locally at a particular health service center location (e.g. a computer at a health service center), as well as components which are not at a particular health service center location (e.g. a server located at a different location from the health service center, which is accessible in over the Internet). A health service center computer system may contain a distributed network of one or more servers, data storage units, or processors (discloses service provider hosting the scheduling system));
While suggested in Figures 7G-7I and related text, Balwani does not explicitly disclose …responsive to assigning the restricted status to the first booking, determining that there is a second unrestricted user-selectable time slot directly adjacent timewise to the first booking, wherein the first booking and the second unrestricted user- selectable time slot define a single contiguous period of time; …time slot is outside of the single contiguous period of time, and contemporaneously withholding display withholding display… of the first booking…; …the second view of the time schedule only comprising a subset of unrestricted user-selectable time slots that form a single contiguous period of time with the first booking, the subset of unrestricted user-selectable time slots comprising the second unrestricted user-selectable time slot; responsive to receiving the request, causing display of the second view of the time schedule in the second user interface of the second device; …via the second view of the time schedule…
However, Larsen discloses …responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent timewise to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time (Larsen, ¶ 64, The Monday column includes a status designation for each time slot in the time column where the status designations indicate either " OPEN" or "CLOSED". And OPEN status designation indicates that the time slot is open for Dr. Tabor and that an appointment may be scheduled in that time slot. A CLOSED status designation indicates that Dr. Tabor is not free  to conduct an appointment during the associated time slot either because the doctor already has an appointment scheduled (discloses schedule with restricted bookings and unrestricted user selectable timeslots) or because the doctor is not taking an appointment during that time. Similarly, status designations are provided in each of the other day columns (i.e., the third through sixth columns of the table) for each of the time slots in the first column of the table), (Id., ¶ 65, a mouse controlled arrow or pointing cursor 26 (hereinafter "cursor") is illustrated which can be used (i.e., moved over an icon to select while a controlling mouse is double-clicked) to select one of the status designations in the table to either receive additional information about a closed time slot or to select one of the open time slots for scheduling an appointment), (Id., Figure 2, figure depicts determination of adjacent restricted bookings and unrestricted user selectable timeslots);

    PNG
    media_image3.png
    344
    394
    media_image3.png
    Greyscale

…time slot is outside of the single contiguous period of time, and contemporaneously withholding display withholding display… withholding display… of the restricted first booking… withholding the display (Larsen, ¶ 24, In some cases the method is for use with a scheduling interface, the step of restricting including, when at least one of the first and second time slots is accessed via the interface, indicating via the interface the way that the accessed time slot is restricted. In at least some cases the interface includes a time and day chart and indicates differently restricted time slots with different colors (discloses withholding display of restricted-timeslot availability)), (Id., Figure 7, Figure depicts an interface where restricted timeslots are withheld from view)

    PNG
    media_image4.png
    258
    394
    media_image4.png
    Greyscale

(Id., ¶ 12, if a client calls to schedule a one hour chemotherapy procedure, three different specialized systems may be required to perform the procedure. A first system may be required during the first 30 minutes of the procedure, a second system may be required for 30 minutes beginning 20 minutes after the procedure is initiated (discloses bookings corresponding to a single contiguous period of time) and a third system may be required for 30 minutes at the end of the procedure. Here, despite the fact that each of the first, second and third systems is only required for a sub-period of the appointment, known systems do not have a way to memorialize sub-period resource requirements and therefore all of the resources have to be scheduled for the entire duration of the appointment), (Id., Figure 14, Figure depicts sub-routine time slots corresponding to a single contiguous period of time),

    PNG
    media_image5.png
    183
    337
    media_image5.png
    Greyscale

 (Id., ¶ 29, In some cases the step of identifying at least a first schedule time slot during which resource association should be limited to clients having the first set of characteristics includes identifying a plurality of time slots during which resource association should be limited (further discloses withholding visibility of restricted bookings) to clients having the first set of characteristics, the step of restricting including, when the client and first set match, scheduling the specific client for association during the one of the identified plurality of time slots); …and assigning a restricted status to… (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (discloses restricted status)), (Id., ¶ 92, Consistent with the warning type in column 58 that is associated with block type BT20 in column 50, server 12 provides a warning indicating the doctor's preference for a perfect attendee instead of a chronic no-show client and indicates that the doctor's preference cannot be bypassed (further discloses restricting a booking)), (Id., ¶ 22, the method may further include the step of, during a scheduling procedure, identifying a client set including characteristics of a specific client for which the at least one resource is to be associated during a time slot and comparing at least a subset of the slot specific sets to the identified client set. Moreover, where the method is for use with a scheduling interface, the step of restricting may include indicating at least a subset of the time slots via the interface that correspond to slot specific characteristic sets that match the identified client set for possible association with the client). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, which includes elements of withdrawing information [see Balwani, ¶ 134: “patient may also have the option of editing a selected appointment location or time. Once a patient confirms an appointment time, the patient may receive a message which indicates that the confirmation was received (e.g. which states, for example "Thanks! We'll see you soon!") (FIG. 7I). Optionally, such a message may disappear from the display after a set period of time”], to include the restricted booking withholding elements of Larsen in the analogous art of rules based scheduling. 
The motivation for doing so would have been to improve the ability “to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times” [Larsen, ¶ 18; Balwani ¶ 134].
While suggested, the combination of Balwani and Larsen does not explicitly disclose …the second view of the time schedule only comprising a subset of unrestricted user-selectable time slots that form a single contiguous period of time with the first booking, the subset of unrestricted user-selectable time slots comprising the second unrestricted user-selectable time slot; 
responsive to receiving the request, causing display of the second view of the time schedule in the second user interface of the second device; …via the second view of the time schedule…
However, Goldstein discloses …the second view of the time schedule only comprising a subset of unrestricted user-selectable time slots that form a single contiguous period of time with the first booking, the subset of unrestricted user-selectable time slots comprising the second unrestricted user-selectable time slot; responsive to receiving the request, causing display of the second view of the time schedule in the second user interface of the second device; …via the second view of the time schedule… (Goldstein, ¶ 68, operation 982 may be performed as part (e.g., a precursor task, a subroutine, or a portion) of operation 980. In operation 982, the suggestion module 230 presents the calendar with a representation of a further period of time (e.g., a representation of a third period of time) that is adjacent to the period of time 315 for the event (e.g., the first period of time). For example, the calendar may include representations of one or more dates before or after the period of time 315 for the event. In some example embodiments, the representations of the one or more dates include indicators of additional travel options determined to be compatible with the event. This may have the effect of presenting (e.g., to the user 142 or to the user 152) travel options that extend beyond the period of time 315 of an event. According to certain example embodiments, this may enable the user 142 to make travel plans that accommodate an additional event unrepresented in the calendar data 300. In some example embodiments, this may enable the presentation of one or more additional travel options that are ranked more favorably than the travel option determined in operation 730 (e.g., lower cost, fewer stops, more loyalty points, or other special deal)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, and the restricted booking withholding elements of Larsen to include the user interface and incentive elements of Goldstein in the analogous art of calendar based suggestions (Goldstein, ¶ 12).
The motivation for doing so would have been to improve the ability to suggest “a travel option based on events stored in a calendar of a user” [Goldstein, ¶ 13; Larsen, ¶ 18; Balwani ¶ 134] while more efficiently allocating configurable computing resources [Goldstein, ¶¶0012, 0018] distributed  across geographic locations [Id., ¶0082].

Regarding claim 4, the combination of Balwani, Larsen and Goldstein discloses the scheduling system of claim 1.
Balwani further discloses wherein the operations further comprise: causing display, in the user interface of the first device of the composite block booking (Id., ¶ 17, and the method may further comprise displaying (discloses display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (discloses composite block booking)), (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment (discloses first booking) to a later time (discloses second booking)). 

Regarding claim 5, the combination of Balwani and Larsen discloses the scheduling system of claim 4. 
Balwani further discloses wherein the operations further comprise [Larsen discloses withholding display] of the composite block booking in a third interface of a third device (Balwani, ¶ 17, and the method may further comprise displaying (discloses display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (discloses composite block booking)), (Id., ¶ 111, a user device may contain one or more user interfaces (discloses user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (discloses user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (discloses connected to network)).
Balwani does not explicitly disclose withholding display.
However, Larsen discloses withholding display… (Larsen, ¶ 24, In some cases the method is for use with a scheduling interface, the step of restricting including, when at least one of the first and second time slots is accessed via the interface, indicating via the interface the way that the accessed time slot is restricted. In at least some cases the interface includes a time and day chart and indicates differently restricted time slots with different colors (discloses withholding display of restricted-timeslot availability)), (Id., ¶ 29, In some cases the step of identifying at least a first schedule time slot during which resource association should be limited to clients having the first set of characteristics includes identifying a plurality of time slots during which resource association should be limited (further discloses withholding visibility of restricted bookings) to clients having the first set of characteristics, the step of restricting including, when the client and first set match, scheduling the specific client for association during the one of the identified plurality of time slots).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani to include the withholding element of Larsen in the analogous art of optimizing reservations for the same reasons as stated for claim 1.

Regarding claim 6, the combination of Balwani and Larsen discloses the scheduling system of claim 1. 
Balwani further discloses wherein the operations further comprise associating a booking… with the second unrestricted user-selectable time slot adjacent the first booking (Balwani, ¶ 68, the application may be designed to provide features and services for a user which are associated (discloses associating) with the health service center computer system 170), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses multiple user-selectable time slots)), (Id., ¶ 87, “historical data" may be collected at any relevant time period (discloses unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (discloses restricted booking), or on both a walk-in and an appointment basis), (Id., ¶ 15, the tardiness risk factor is obtained from a computing device on, in, or adjacent (discloses adjacent) to a patient). 
The combination of Balwani and Larsen does not explicitly disclose …incentive.
However, Goldstein discloses …incentive (Goldstein, ¶ 37, The accommodation option data 422 includes a provider 610 of the accommodation option (e.g., a name of a particular hotel), a location 620 of the accommodation option (e.g., address, city, state, country, cross streets, or GPS coordinates), an accommodation type 630 of the accommodation option (e.g., style of room or permissibility of smoking), and a service level 640 of the accommodation option (e.g., whether any special deals, perks, benefits, or loyalty rewards apply) (discloses incentive)). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, the restricted booking withholding elements of Larsen and the time slot minimization elements of Syrichas to include the resource reduction and incentive elements of Goldstein in the analogous art of calendar based suggestions (Goldstein, ¶ 12) for the same reasons as stated for claim 1.

Regarding claim 7, Balwani discloses a computer-implemented method for dynamic block appointment orchestration and display, the method comprising: generating a time schedule that includes unrestricted user-selectable time slots (Balwani, ¶ 17, and the method may further comprise displaying (discloses display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 111, a user device (discloses first device) may contain one or more user interfaces (discloses user interfaces)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses time schedule including and user-selectable time slots)), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (discloses network)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (discloses unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
display in a user interface of a first device associated with a first user (Id., ¶ 17, and the method may further comprise displaying (discloses display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 111, a user device (discloses first device) may contain one or more user interfaces (discloses user interfaces));
receiving, via the user interface, a selection a first unrestricted user-selectable time slot displayed in the time schedule (Id., ¶ 68, a software application may be configured to obtain (discloses receiving) location data from an external data source 140 configured to obtain location data), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (discloses user selection of time slot)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (discloses unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
creating a first booking associated with a first service provider in the time schedule based on the first unrestricted user-selectable time slot (Id., ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (discloses selected time slot)), (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment (discloses booking associated with a service provider) for a service, or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (figure 7C depicts a booking associated with a selected time slot)); 

    PNG
    media_image1.png
    455
    245
    media_image1.png
    Greyscale

Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Balwani and Larsen discloses …assigning a restricted status to the first booking.
First, Balwani discloses a first booking (Balwani, ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment).
Further, Larsen discloses assigning a restricted status (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (discloses a restricted status)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have assigned a restricted status as discussed to the first booking as disclosed by Balwani. As demonstrated in Larsen, it is within the capabilities of one of ordinary skill in the art to assign a restricted status to a time slot such as the first booking of Balwani with the predicted result of preventing a booked timeslot from being double booked, thereby increasing the accuracy and utility of scheduling systems such as the appointment scheduling and check-in system of Balwani.
Balwani further discloses …causing display, in a second user interface of a second device, of a first view of the time schedule, the first view of the time schedule comprising the second unrestricted user-selectable time slot and a third unrestricted user-selectable time slot, wherein each of the second unrestricted user-selectable time slot and the third unrestricted user- selectable time slot is associated with a first service provided by the first service provider, and wherein the third unrestricted user-selectable… in the second user interface… when the second unrestricted user-selectable time slot and the third unrestricted user-selectable time slot are displayed in the second user interface (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G). A patient may access different appointment times by, for example, scrolling through a listing of available times or entering a desired time and being provided with appointment times at or near the desired time), (Id., Fig. 7G, Figure depicts unrestricted user-selectable time slots, visually distinguishable by the start time displayed on each time slot)

    PNG
    media_image2.png
    431
    226
    media_image2.png
    Greyscale

 (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment for a service (discloses service associated with a service provider), or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 137, after or simultaneous (discloses contemporaneously) with a notification that a patient is inside or close to health service center, a patient may also be given the option of performing one or more steps relating to his or her appointment, such as checking in for an appointment (FIG. 10B)), (Id., Figures 10C-10D, figures show elements for “Check In and “Checked In”), (Id., ¶ 111, a user device may contain one or more user interfaces (discloses user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (discloses user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots displayed in the user interface)), (Id. ¶ 87, "historical data" may be collected at any relevant time period (discloses unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (discloses network)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (discloses restricted booking), or on both a walk-in and an appointment basis);
 receiving a selection… by a second user of the second unrestricted user- selectable time slot (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses time schedule including unrestricted user-selectable time slots)), (Id., ¶ 113, A WWW-based interface may be provided, for example, at a specific URL (e.g. a web page), which users (discloses multiple users) may access via the network through a user device), (Id., ¶ 87, "historical data" may be collected at any relevant time period prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 55, Although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (discloses user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 111, a user device may contain one or more user interfaces (discloses user interfaces)), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (discloses network)); 
receiving, via the second user interface, a request to transition to a second view of the time schedule… (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C). In embodiments, a patient may access an “Appointments” module of the application, which may contain a listing of the patient's upcoming appointments. In embodiments, a patient may click on a “+” or other feature in an action bar on a page, in order to select a location for an appointment);
and responsive to receiving the selection, creating a second booking in the time schedule based on the second unrestricted user- selectable time slot, wherein the first booking and the second booking correspond to the single contiguous period of time (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time (discloses creating a second booking)), (Id., ¶ 2, facilities which offer services to customers on an appointment basis may encounter inefficiencies when a customer fails to arrive for his or her appointment at a scheduled time. The customer may, for example, arrive late and interfere with later-scheduled appointments for other patients (discloses first and second bookings for separate users relative to a single contiguous period of time), or the customer may, for example, not arrive at all, resulting in wasted resources by the facility), (Id., ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (discloses selected time slot)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses time schedule including and user-selectable time slots)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time (discloses single contiguous period of time)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis, or on both a walk-in and an appointment basis), (Id., ¶ 107, In embodiments, a caching server 120 may be located in a particular geographic area, and may be configured to respond to data requests from users (discloses first/second users) the same or related geographic areas. For example, a first caching server 120 could be provided in North Carolina to respond to requests based in the eastern United States, a second caching server 120 could be provided in Texas to respond to requests based in the central United States, and a third caching server 120 could be provided in California to respond to requests based in the central United States), (Id., ¶ 101, In embodiments, a health service center computer system may contain components which are stored locally at a particular health service center location (e.g. a computer at a health service center), as well as components which are not at a particular health service center location (e.g. a server located at a different location from the health service center, which is accessible in over the Internet). A health service center computer system may contain a distributed network of one or more servers, data storage units, or processors (discloses service provider hosting the scheduling system));
While suggested, Balwani does not explicitly disclose …responsive to assigning the restricted status to the first booking, determining that there is a second unrestricted user-selectable time slot directly adjacent timewise to the first booking, wherein the first booking and the second unrestricted user- selectable time slot define a single contiguous period of time; …time slot is outside of the single contiguous period of time, and contemporaneously withholding display withholding display… of the first booking…; …the second view of the time schedule only comprising a subset of unrestricted user-selectable time slots that form a single contiguous period of time with the first booking, the subset of unrestricted user-selectable time slots comprising the second unrestricted user-selectable time slot; responsive to receiving the request, causing display of the second view of the time schedule in the second user interface of the second device; …via the second view of the time schedule…
However, Larsen discloses …responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time (Larsen, ¶ 64, The Monday column includes a status designation for each time slot in the time column where the status designations indicate either " OPEN" or "CLOSED". And OPEN status designation indicates that the time slot is open for Dr. Tabor and that an appointment may be scheduled in that time slot. A CLOSED status designation indicates that Dr. Tabor is not free  to conduct an appointment during the associated time slot either because the doctor already has an appointment scheduled (discloses schedule with restricted bookings and unrestricted user selectable timeslots) or because the doctor is not taking an appointment during that time. Similarly, status designations are provided in each of the other day columns (i.e., the third through sixth columns of the table) for each of the time slots in the first column of the table), (Id., ¶ 65, a mouse controlled arrow or pointing cursor 26 (hereinafter "cursor") is illustrated which can be used (i.e., moved over an icon to select while a controlling mouse is double-clicked) to select one of the status designations in the table to either receive additional information about a closed time slot or to select one of the open time slots for scheduling an appointment), (Id., Figure 2, figure depicts determination of adjacent restricted bookings and unrestricted user selectable timeslots);

    PNG
    media_image3.png
    344
    394
    media_image3.png
    Greyscale

…time slot is outside of the single contiguous period of time, and contemporaneously withholding display withholding display… withholding display… of the restricted first booking… withholding the display (Larsen, ¶ 24, In some cases the method is for use with a scheduling interface, the step of restricting including, when at least one of the first and second time slots is accessed via the interface, indicating via the interface the way that the accessed time slot is restricted. In at least some cases the interface includes a time and day chart and indicates differently restricted time slots with different colors (discloses withholding display of restricted-timeslot availability)), (Id., Figure 7, Figure depicts an interface where restricted timeslots are withheld from view)

    PNG
    media_image4.png
    258
    394
    media_image4.png
    Greyscale

(Id., ¶ 12, if a client calls to schedule a one hour chemotherapy procedure, three different specialized systems may be required to perform the procedure. A first system may be required during the first 30 minutes of the procedure, a second system may be required for 30 minutes beginning 20 minutes after the procedure is initiated (discloses bookings corresponding to a single contiguous period of time) and a third system may be required for 30 minutes at the end of the procedure. Here, despite the fact that each of the first, second and third systems is only required for a sub-period of the appointment, known systems do not have a way to memorialize sub-period resource requirements and therefore all of the resources have to be scheduled for the entire duration of the appointment), (Id., Figure 14, Figure depicts sub-routine time slots corresponding to a single contiguous period of time),

    PNG
    media_image5.png
    183
    337
    media_image5.png
    Greyscale

 (Id., ¶ 29, In some cases the step of identifying at least a first schedule time slot during which resource association should be limited to clients having the first set of characteristics includes identifying a plurality of time slots during which resource association should be limited (further discloses withholding visibility of restricted bookings) to clients having the first set of characteristics, the step of restricting including, when the client and first set match, scheduling the specific client for association during the one of the identified plurality of time slots); …and assigning a restricted status to… (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (discloses restricted status)), (Id., ¶ 92, Consistent with the warning type in column 58 that is associated with block type BT20 in column 50, server 12 provides a warning indicating the doctor's preference for a perfect attendee instead of a chronic no-show client and indicates that the doctor's preference cannot be bypassed (further discloses restricting a booking)), (Id., ¶ 22, the method may further include the step of, during a scheduling procedure, identifying a client set including characteristics of a specific client for which the at least one resource is to be associated during a time slot and comparing at least a subset of the slot specific sets to the identified client set. Moreover, where the method is for use with a scheduling interface, the step of restricting may include indicating at least a subset of the time slots via the interface that correspond to slot specific characteristic sets that match the identified client set for possible association with the client). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, which includes elements of withdrawing information [see Balwani, ¶ 134: “patient may also have the option of editing a selected appointment location or time. Once a patient confirms an appointment time, the patient may receive a message which indicates that the confirmation was received (e.g. which states, for example "Thanks! We'll see you soon!") (FIG. 7I). Optionally, such a message may disappear from the display after a set period of time”], to include the restricted booking withholding elements of Larsen in the analogous art of rules based scheduling for the same reasons as stated for claim 1.
While suggested, the combination of Balwani and Larsen does not explicitly disclose …the second view of the time schedule only comprising a subset of unrestricted user-selectable time slots that form a single contiguous period of time with the first booking, the subset of unrestricted user-selectable time slots comprising the second unrestricted user-selectable time slot; 
responsive to receiving the request, causing display of the second view of the time schedule in the second user interface of the second device; …via the second view of the time schedule…
However, Goldstein discloses …the second view of the time schedule only comprising a subset of unrestricted user-selectable time slots that form a single contiguous period of time with the first booking, the subset of unrestricted user-selectable time slots comprising the second unrestricted user-selectable time slot; responsive to receiving the request, causing display of the second view of the time schedule in the second user interface of the second device; …via the second view of the time schedule… (Goldstein, ¶ 68, operation 982 may be performed as part (e.g., a precursor task, a subroutine, or a portion) of operation 980. In operation 982, the suggestion module 230 presents the calendar with a representation of a further period of time (e.g., a representation of a third period of time) that is adjacent to the period of time 315 for the event (e.g., the first period of time). For example, the calendar may include representations of one or more dates before or after the period of time 315 for the event. In some example embodiments, the representations of the one or more dates include indicators of additional travel options determined to be compatible with the event. This may have the effect of presenting (e.g., to the user 142 or to the user 152) travel options that extend beyond the period of time 315 of an event. According to certain example embodiments, this may enable the user 142 to make travel plans that accommodate an additional event unrepresented in the calendar data 300. In some example embodiments, this may enable the presentation of one or more additional travel options that are ranked more favorably than the travel option determined in operation 730 (e.g., lower cost, fewer stops, more loyalty points, or other special deal)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, and the restricted booking withholding elements of Larsen to include the user interface and incentive elements of Goldstein in the analogous art of calendar based suggestions (Goldstein, ¶ 12) for the same reasons as stated for claim 1.

Regarding claims 10-12, these claims recite limitations similar to those of claims 4-6, respectively, and are rejected for the same reasons as stated above.


Regarding claim 13, Balwani discloses a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations for dynamic block appointment orchestration and display, the operations comprising, at least: generating a time schedule that includes unrestricted user-selectable time slots (Balwani, ¶ 24, provided herein is a non-transitory computer-readable medium comprising machine-executable code for implementing a method provided herein), and a data storage unit 113… a processor 111 may carry out instructions stored in a tangible computer readable medium), (Id., ¶ 17, and the method may further comprise displaying (discloses display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 111, a user device (discloses first device) may contain one or more user interfaces (discloses user interfaces)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (discloses unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
display in a user interface of a first device associated with a first user (Id., ¶ 17, and the method may further comprise displaying (discloses display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 111, a user device (discloses first device) may contain one or more user interfaces (discloses user interfaces));
receiving, via the user interface, a selection a first unrestricted user-selectable time slot displayed in the time schedule (Id., ¶ 68, a software application may be configured to obtain (discloses receiving) location data from an external data source 140 configured to obtain location data), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (discloses user selection of time slot)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (discloses unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
creating a first booking associated with a first service provider in the time schedule based on the first unrestricted user-selectable time slot (Id., ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (discloses selected time slot)), (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment (discloses booking associated with a service provider) for a service, or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (figure 7C depicts a booking associated with a selected time slot)); 

    PNG
    media_image1.png
    455
    245
    media_image1.png
    Greyscale

Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Balwani and Larsen discloses …assigning a restricted status to the first booking.
First, Balwani discloses a first booking (Balwani, ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment).
Further, Larsen discloses assigning a restricted status (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (discloses a restricted status)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have assigned a restricted status as discussed to the first booking as disclosed by Balwani. As demonstrated in Larsen, it is within the capabilities of one of ordinary skill in the art to assign a restricted status to a time slot such as the first booking of Balwani with the predicted result of preventing a booked timeslot from being double booked, thereby increasing the accuracy and utility of scheduling systems such as the appointment scheduling and check-in system of Balwani.
Balwani further discloses …causing display, in a second user interface of a second device, of a first view of the time schedule, the first view of the time schedule comprising the second unrestricted user-selectable time slot and a third unrestricted user-selectable time slot, wherein each of the second unrestricted user-selectable time slot and the third unrestricted user- selectable time slot is associated with a first service provided by the first service provider, and wherein the third unrestricted user-selectable… in the second user interface… when the second unrestricted user-selectable time slot and the third unrestricted user-selectable time slot are displayed in the second user interface (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G). A patient may access different appointment times by, for example, scrolling through a listing of available times or entering a desired time and being provided with appointment times at or near the desired time), (Id., Fig. 7G, Figure depicts unrestricted user-selectable time slots, visually distinguishable by the start time displayed on each time slot)

    PNG
    media_image2.png
    431
    226
    media_image2.png
    Greyscale

 (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment for a service (discloses service associated with a service provider), or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 137, after or simultaneous (discloses contemporaneously) with a notification that a patient is inside or close to health service center, a patient may also be given the option of performing one or more steps relating to his or her appointment, such as checking in for an appointment (FIG. 10B)), (Id., Figures 10C-10D, figures show elements for “Check In and “Checked In”), (Id., ¶ 111, a user device may contain one or more user interfaces (discloses user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (discloses user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots displayed in the user interface)), (Id. ¶ 87, "historical data" may be collected at any relevant time period (discloses unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (discloses network)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (discloses restricted booking), or on both a walk-in and an appointment basis);
 receiving a selection… by a second user of the second unrestricted user- selectable time slot (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses time schedule including unrestricted user-selectable time slots)), (Id., ¶ 113, A WWW-based interface may be provided, for example, at a specific URL (e.g. a web page), which users (discloses multiple users) may access via the network through a user device), (Id., ¶ 87, "historical data" may be collected at any relevant time period prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 55, Although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (discloses user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 111, a user device may contain one or more user interfaces (discloses user interfaces)), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (discloses network)); 
receiving, via the second user interface, a request to transition to a second view of the time schedule… (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C). In embodiments, a patient may access an “Appointments” module of the application, which may contain a listing of the patient's upcoming appointments. In embodiments, a patient may click on a “+” or other feature in an action bar on a page, in order to select a location for an appointment);
and responsive to receiving the selection, creating a second booking in the time schedule based on the second unrestricted user- selectable time slot, wherein the first booking and the second booking correspond to the single contiguous period of time (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time (discloses creating a second booking)), (Id., ¶ 2, facilities which offer services to customers on an appointment basis may encounter inefficiencies when a customer fails to arrive for his or her appointment at a scheduled time. The customer may, for example, arrive late and interfere with later-scheduled appointments for other patients (discloses first and second bookings for separate users relative to a single contiguous period of time), or the customer may, for example, not arrive at all, resulting in wasted resources by the facility), (Id., ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (discloses selected time slot)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses time schedule including and user-selectable time slots)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time (discloses single contiguous period of time)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis, or on both a walk-in and an appointment basis), (Id., ¶ 107, In embodiments, a caching server 120 may be located in a particular geographic area, and may be configured to respond to data requests from users (discloses first/second users) the same or related geographic areas. For example, a first caching server 120 could be provided in North Carolina to respond to requests based in the eastern United States, a second caching server 120 could be provided in Texas to respond to requests based in the central United States, and a third caching server 120 could be provided in California to respond to requests based in the central United States), (Id., ¶ 101, In embodiments, a health service center computer system may contain components which are stored locally at a particular health service center location (e.g. a computer at a health service center), as well as components which are not at a particular health service center location (e.g. a server located at a different location from the health service center, which is accessible in over the Internet). A health service center computer system may contain a distributed network of one or more servers, data storage units, or processors (discloses service provider hosting the scheduling system));
While suggested, Balwani does not explicitly disclose …responsive to assigning the restricted status to the first booking, determining that there is a second unrestricted user-selectable time slot directly adjacent timewise to the first booking, wherein the first booking and the second unrestricted user- selectable time slot define a single contiguous period of time; …time slot is outside of the single contiguous period of time, and contemporaneously withholding display withholding display… of the first booking…; …the second view of the time schedule only comprising a subset of unrestricted user-selectable time slots that form a single contiguous period of time with the first booking, the subset of unrestricted user-selectable time slots comprising the second unrestricted user-selectable time slot; responsive to receiving the request, causing display of the second view of the time schedule in the second user interface of the second device; …via the second view of the time schedule…
However, Larsen discloses …responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time (Larsen, ¶ 64, The Monday column includes a status designation for each time slot in the time column where the status designations indicate either " OPEN" or "CLOSED". And OPEN status designation indicates that the time slot is open for Dr. Tabor and that an appointment may be scheduled in that time slot. A CLOSED status designation indicates that Dr. Tabor is not free  to conduct an appointment during the associated time slot either because the doctor already has an appointment scheduled (discloses schedule with restricted bookings and unrestricted user selectable timeslots) or because the doctor is not taking an appointment during that time. Similarly, status designations are provided in each of the other day columns (i.e., the third through sixth columns of the table) for each of the time slots in the first column of the table), (Id., ¶ 65, a mouse controlled arrow or pointing cursor 26 (hereinafter "cursor") is illustrated which can be used (i.e., moved over an icon to select while a controlling mouse is double-clicked) to select one of the status designations in the table to either receive additional information about a closed time slot or to select one of the open time slots for scheduling an appointment), (Id., Figure 2, figure depicts determination of adjacent restricted bookings and unrestricted user selectable timeslots);

    PNG
    media_image3.png
    344
    394
    media_image3.png
    Greyscale

…time slot is outside of the single contiguous period of time, and contemporaneously withholding display withholding display… withholding display… of the restricted first booking… withholding the display (Larsen, ¶ 24, In some cases the method is for use with a scheduling interface, the step of restricting including, when at least one of the first and second time slots is accessed via the interface, indicating via the interface the way that the accessed time slot is restricted. In at least some cases the interface includes a time and day chart and indicates differently restricted time slots with different colors (discloses withholding display of restricted-timeslot availability)), (Id., Figure 7, Figure depicts an interface where restricted timeslots are withheld from view)

    PNG
    media_image4.png
    258
    394
    media_image4.png
    Greyscale

(Id., ¶ 12, if a client calls to schedule a one hour chemotherapy procedure, three different specialized systems may be required to perform the procedure. A first system may be required during the first 30 minutes of the procedure, a second system may be required for 30 minutes beginning 20 minutes after the procedure is initiated (discloses bookings corresponding to a single contiguous period of time) and a third system may be required for 30 minutes at the end of the procedure. Here, despite the fact that each of the first, second and third systems is only required for a sub-period of the appointment, known systems do not have a way to memorialize sub-period resource requirements and therefore all of the resources have to be scheduled for the entire duration of the appointment), (Id., Figure 14, Figure depicts sub-routine time slots corresponding to a single contiguous period of time),

    PNG
    media_image5.png
    183
    337
    media_image5.png
    Greyscale

 (Id., ¶ 29, In some cases the step of identifying at least a first schedule time slot during which resource association should be limited to clients having the first set of characteristics includes identifying a plurality of time slots during which resource association should be limited (further discloses withholding visibility of restricted bookings) to clients having the first set of characteristics, the step of restricting including, when the client and first set match, scheduling the specific client for association during the one of the identified plurality of time slots); …and assigning a restricted status to… (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (discloses restricted status)), (Id., ¶ 92, Consistent with the warning type in column 58 that is associated with block type BT20 in column 50, server 12 provides a warning indicating the doctor's preference for a perfect attendee instead of a chronic no-show client and indicates that the doctor's preference cannot be bypassed (further discloses restricting a booking)), (Id., ¶ 22, the method may further include the step of, during a scheduling procedure, identifying a client set including characteristics of a specific client for which the at least one resource is to be associated during a time slot and comparing at least a subset of the slot specific sets to the identified client set. Moreover, where the method is for use with a scheduling interface, the step of restricting may include indicating at least a subset of the time slots via the interface that correspond to slot specific characteristic sets that match the identified client set for possible association with the client). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, which includes elements of withdrawing information [see Balwani, ¶ 134: “patient may also have the option of editing a selected appointment location or time. Once a patient confirms an appointment time, the patient may receive a message which indicates that the confirmation was received (e.g. which states, for example "Thanks! We'll see you soon!") (FIG. 7I). Optionally, such a message may disappear from the display after a set period of time”], to include the restricted booking withholding elements of Larsen in the analogous art of rules based scheduling for the same reasons as stated for claim 1.
While suggested, the combination of Balwani and Larsen does not explicitly disclose …the second view of the time schedule only comprising a subset of unrestricted user-selectable time slots that form a single contiguous period of time with the first booking, the subset of unrestricted user-selectable time slots comprising the second unrestricted user-selectable time slot; 
responsive to receiving the request, causing display of the second view of the time schedule in the second user interface of the second device; …via the second view of the time schedule…
However, Goldstein discloses …the second view of the time schedule only comprising a subset of unrestricted user-selectable time slots that form a single contiguous period of time with the first booking, the subset of unrestricted user-selectable time slots comprising the second unrestricted user-selectable time slot; responsive to receiving the request, causing display of the second view of the time schedule in the second user interface of the second device; …via the second view of the time schedule… (Goldstein, ¶ 68, operation 982 may be performed as part (e.g., a precursor task, a subroutine, or a portion) of operation 980. In operation 982, the suggestion module 230 presents the calendar with a representation of a further period of time (e.g., a representation of a third period of time) that is adjacent to the period of time 315 for the event (e.g., the first period of time). For example, the calendar may include representations of one or more dates before or after the period of time 315 for the event. In some example embodiments, the representations of the one or more dates include indicators of additional travel options determined to be compatible with the event. This may have the effect of presenting (e.g., to the user 142 or to the user 152) travel options that extend beyond the period of time 315 of an event. According to certain example embodiments, this may enable the user 142 to make travel plans that accommodate an additional event unrepresented in the calendar data 300. In some example embodiments, this may enable the presentation of one or more additional travel options that are ranked more favorably than the travel option determined in operation 730 (e.g., lower cost, fewer stops, more loyalty points, or other special deal)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, and the restricted booking withholding elements of Larsen to include the user interface and incentive elements of Goldstein in the analogous art of calendar based suggestions (Goldstein, ¶ 12) for the same reasons as stated for claim 1.

Regarding claims 16-18, these claims recite limitations similar to those of claims 4-6, respectively, and are rejected for the same reasons as stated above.

Regarding claim 19, the combination of Balwani and Larsen discloses the scheduling system of claim 1. 
Balwani further discloses wherein the operations further comprise: causing a display, in the second user interface of the second device connected to the network, of at least one third unrestricted user-selectable time slot, the at least one third unrestricted user- selectable time slot corresponding to a particular period of time that is adjacent to the single contiguous period of time, wherein the at least one third unrestricted user-selectable time slot is displayed in a first portion of the second user interface, the at least one second unrestricted user-selectable time slot is displayed in a second portion of the second user interface, the first portion and the second portion being adjacent to a third portion of the second user interface, the third portion represents a particular period of time associated with the first booking (Balwani, ¶ 17, and the method may further comprise displaying (discloses display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 111, a user device (discloses device) may contain one or more user interfaces (discloses user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (further discloses user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (discloses network)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., Figures 7G-7I, Figure 7G shows adjacent sections for user-selectable time slots, Figures 7H and 7I show a particular time associated with the first booking), (Id., ¶ 87, "historical data" may be collected at any relevant time period (discloses unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Balwani, Figure 7G, figure shows several adjacent selectable portions of a GUI with time slots), (Id., Figure 7I, figure shows time slots representing times associated with bookings).

Regarding claim 20, the combination of Balwani and Larsen discloses the scheduling system of claim 19. 
Balwani further discloses wherein the first portion is adjacent, in the second user interface, to the third portion at a first end of the third portion, and the second portion is adjacent the second user interface, to the third portion at a second end of the third portion (Balwani, ¶ 111, a user device may contain one or more user interfaces (discloses user interfaces)), (Balwani, Figure 7G, figure shows several adjacent selectable portions of a GUI with time slots), (Id., Figure 7I, figure shows time slots representing times associated with bookings).
Balwani discloses several adjacent portions of a user interface as shown, for example, in figure 7G. It is common in scheduling and calendaring applications to arrange the presentation of information in many different ways. For example “In embodiments, a user interface may include a graphical user interface (GUI) configured to display information to a user on a display, such as appointment time and availability information. A GUI may also be configured to receive information from a user, such as by capacitive or resistive touch-screen functions. In some situations, user interfaces may include camera for video or still images, a microphone for capturing audible information (e.g., a subject's voice), speakers for providing audible information, a printer for printing information, or a projector for displaying images and/or video on a predetermined viewing surface” (Balwani, ¶ 111).
Therefore, it would have been obvious to try (KSR Rationale E), by one of ordinary skill in the art at the time of the invention was made, to arrange the GUI of Balwani such that “the first portion is adjacent, in the user interface, to the third portion at a first end of the third portion, and the second portion is adjacent the user interface, to the third portion at a second end of the third portion” as described in claim 20 of the present invention. 

Regarding claim 21, the combination of Balwani and Larsen discloses the scheduling system of claim 1. 

Balwani further discloses …wherein the operations further comprise: responsive to creating the second booking, creating a composite block booking, the composite block booking comprising the first booking and the second booking (Id., ¶ 60, when information is obtained for two or more data points (e.g. from two or more patients or two or more events from the same patient), the data may be averaged or otherwise integrated to generate a composite (discloses creating a composite of events from two patients) value incorporating multiple data points), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (discloses composite block booking)), (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time), (Id., ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line)); 
…the composite block booking (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (discloses restricted), or on both a walk-in and an appointment basis), (Id., ¶ 8, contacting the patient, assigning (discloses assigning) the patient a new scheduled appointment time, and assigning a different patient an appointment at the patient's original scheduled appointment time), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (discloses composite block booking)), (Id., ¶ 135, a patient may filter his or her laboratory orders by one or more status (discloses status) filters, such as lab orders in open status (e.g. "early checked in" or "open") or lab orders in a past status (e.g. "completed/awaiting results" or "results available") (FIG. 8D, 8E)).
While suggested, Balwani does not explicitly disclose …and assigning a restricted status to...
However, Larsen discloses  …and assigning a restricted status to… (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (discloses restricted status)), (Id., ¶ 92, Consistent with the warning type in column 58 that is associated with block type BT20 in column 50, server 12 provides a warning indicating the doctor's preference for a perfect attendee instead of a chronic no-show client and indicates that the doctor's preference cannot be bypassed (further discloses restricting a booking)), (Id., ¶ 22, the method may further include the step of, during a scheduling procedure, identifying a client set including characteristics of a specific client for which the at least one resource is to be associated during a time slot and comparing at least a subset of the slot specific sets to the identified client set. Moreover, where the method is for use with a scheduling interface, the step of restricting may include indicating at least a subset of the time slots via the interface that correspond to slot specific characteristic sets that match the identified client set for possible association with the client). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, which includes elements of withdrawing information [see Balwani, ¶ 134: “patient may also have the option of editing a selected appointment location or time. Once a patient confirms an appointment time, the patient may receive a message which indicates that the confirmation was received (e.g. which states, for example "Thanks! We'll see you soon!") (FIG. 7I). Optionally, such a message may disappear from the display after a set period of time”], to include the restricted booking withholding elements of Larsen in the analogous art of rules based scheduling for the same reasons as stated for claim 1.

Regarding claims 22-23, these claims recite limitations substantially similar to those in claim 21, and are rejected for the same reasons as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franco, U.S. Publication No. 2015/0262188, discloses a customer service management system. 
Lu et al., U.S. Publication No. 2014/0324426, discloses a reminder setting method and apparatus. 
Lynch, U.S. Publication No. 2016/0260342 discloses a dynamic and individualized scheduling engine for app-based learning. 
Tam et al., U.S. Patent No. 7,188,073 discloses an on-line appointment system with electronic notifications. 
Wolfinger et al., U.S. Patent No. 6,415,259, discloses an automatic work progress tracking and optimizing engine for a telecommunications customer care and billing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/              Examiner, Art Unit 3624          
/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624